Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 10/25/2019.
Claims 1-16 are pending. 


Specification
The specification is objected to. 
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The  section headings in the specification appear not to follow the guild line set forth according to MPEP. The section headings in the specification require to be revised in the formats with names according to  (g) (1)( 2 option) , (h), (i) (j) above. All other headings that are not belonged to the guild line should not be in bold characters. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8-10, and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 recite(s),
  	 An apparatus for accelerating data processing on a neural network, the apparatus comprising:
a control unit configured to quantize data by at least one method according to a characteristic of data calculated at a node forming at least one layer constituting the neural network, and to separately perform calculation at the node according to the quantized data; and
memory configured to store the quantized data.
	
	The claim recites an apparatus that contains the composition of matter; it is a control unit.

However, the control unit is mixed to a method configured to quantize data by at least one method according to a characteristic of data calculated at a node forming at least one layer constituting the neural network, and to separately perform calculation at the node according to the quantized data. 
The configuration is merely a mathematical concept since the unit only performs two calculations at a note of data. Thus, it encompasses only an abstract idea of mathematical concept, a judicial exception (Step 2A, Prong one).
  
The claim includes additional element: “memory”, the memory is used to store the data that is performed from the quantize data which results from the calculation. 
Thus, the memory is added to the claim merely uses a generic computer component. It cannot provide an inventive concept, and thus cannot contribute significantly more into the quantize data obtained from the  calculations of mathematical concept. 
Therefore, the claim directed to an abstract idea not be eligible under 35 USC 101.
-Claim 2 further limits to the method identified above for determining, applied to data, value. It remains performing calculation. Therefore , it cannot cure the claim from mathematical concept, and remains having the claim toward the abstract idea.
-Claim 3 is included with the bits varied as the attribute to the calculation. Therefore, it remains having the claim toward the abstract idea.
-Claim 8 recites, A method for accelerating data processing on a neural network, the method comprising: quantizing data by at least one method according to a characteristic of data calculated at a node forming at least one layer constituting the neural network; storing the quantized data; and
separately performing calculation at the node according to the quantized data. 
	
The claim recites a method that for quantizing data; it is a process.
However, the quantizing data is according to a characteristic of data calculated at a node forming at least one layer constituting the neural network, and to separately perform calculation at the node according to the quantized data. 
The quantizing data is merely a mathematical concept since it only performs two calculations at a note of data. Thus, it encompasses only an abstract idea of mathematical concept, a judicial exception (Step 2A, Prong one).
  
Similarly to the Apparatus claim 1, The method of claim 8 includes additional element: “memory”, the memory is used to store the data that is performed from the quantize data which results from the calculation. 
Thus, the memory is added to the claim merely uses a generic computer component. It cannot provide an inventive concept, and thus cannot contribute significantly more into the quantized data obtained from the calculations of mathematical concept. 
Therefore, the claim directed to an abstract idea not be eligible under 35 USC 101.
-Claims 9-10 remain directed to abstract idea of claim 8, by the similar rationales addressed in the claims 2-3.
- Claim 15 is depending on claim 8, but is a computer readable storage medium. The claim remains directed to abstract idea of claim 8.
- Claim 16 is depending on claim 8, but is a computer program store in a storage medium. The claim remains directed to abstract idea of claim 8.



Claims 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because recites the medium, where claim 15 recites “A computer-readable storage medium” and claim 16 recites “A computer program stored in a storage medium”. The specification does not define specifics medium as “non-transitory” not leaves the medium as being open-ended. Therefore, interpreting in light of the specification, the medium encompasses signal type that has it fail to be within the categories of patent eligible subject matter.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 8-10, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hubara et al., “Quantized Neural Networks: Training Neural Networks with Low Precision Weights and Activations”, 2016, retrieved from https://arxiv.org/abs/1609.07061, pp. 1-29, in view of  Aydonat et al., “An OpenCL™ Deep Learning Accelerator on Arria 10”, 2-2017, ACM, pages 55-64.


As per Claim 1: With regard to the limitations in the claim,  Hubara discloses, 1. An apparatus for accelerating data processing on a neural network, the apparatus comprising:
a control unit configured to quantize data by at least one method according to a characteristic of data (bits of data such as 1-bit weight or 2-bit activation, seen in abstract, p. 1) calculated at a node (See abstract: ‘For example, our quantized version of AlexNet with 1-bit weights and 2-bit activations achieves 51% top-1 accuracy’) forming at least one layer constituting the neural network (See p. 8: sec. 2.6 First Layer, ), and to separately perform calculation at the node according to the quantized data (See sec. 2.6, In a BNN , ‘only the binarized values of the weights and activations are used in all calculations.’ – The calculation at layer, i.e. node, includes convolution as seen in discussion of sec. 2.6 ); and
And regarding, memory configured to store the quantized data.
Hubara does not explicitly mention “memory” to store “the quantized data”.
Aydonat show quantized data is stored in a memory (see Figure 1, read Data(..); and this data is used in the calculation, i.e. in p. 61, sec. 4, in right column least text portion started from “Expected…” to the left column of page 62). 

Therefore, it would be obvious to an ordinary of skills before the effective filing of the invention to combine with the quantized data resulted from calculation, as of Hubara and the memory of Aydonat. The combination would yield results predictable because of the requirements; it is for using computer to process and to store data where memory is part of computer. 

As per Claim 2: Regarding,
2. The apparatus of claim 1, wherein the control unit determines the quantization method, to be applied to the data, based on a value of the data on the neural network. (See Hubara, sec. 2.6, for example x is the value)

As per Claim 3: Regarding,
3. The apparatus of claim 2, wherein the control unit varies a number of bits of data attributable to the quantization based on an error between the data and the quantized data.
(See Hubara: p. 11-12, Sec. 4.2, referred to 4-bit, 2-bit; p. 12, sec. 4.4 2-bit activations, referred to 1-bit, 2-bit, 6-bit, etc.)

As per Claim 8, 15, 16: Claims 8, 15-16 recite a method, a computer-readable storage medium, a computer program, respectively. The claims have the limitations corresponding to the limitations of claim 1. The rationales to reject the claims are applied the same to claim 1. 
As per Claims 9, 10: The claims have the limitation corresponding to the limitations of claims 2-3, respectively. The rationales to reject the claims are applied the same to claims 2-3.




Allowable Subject Matter
Claims 4 and claims 11 are objected to, each is dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 5-7, and claims 12-14 are dependent from the claims objected to above Accordingly they are objected to.
Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
June 3, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191